Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 07, 2016

The Court of Appeals hereby passes the following order:

A17A0667. THOMAS MORRISON et al. v. STEVE KICKLIGHTER.

      The plaintiffs, Thomas Morrison and Charles and Suzette Morrison, filed a
complaint for damages against Steve Kicklighter following a car accident. After a
jury verdict in favor of Kicklighter, the trial court entered a judgment for Kicklighter
in the amount of $4,209.35. The plaintiffs filed a motion for new trial, which the trial
court denied. The plaintiffs then filed this direct appeal. We, however, lack
jurisdiction.
      Under OCGA § 5-6-35 (a) (6), appeals in all actions for damages in which the
judgment is $10,000 or less must comply with the discretionary appeal procedures.
Because this suit is an action for damages and the judgment entered was less than
$10,000, a discretionary application was required. See Jennings v. Moss, 235 Ga.
App. 357, 357 (509 SE2d 655) (1998); see also Emerson v. Brookmere Homeowners
Ass’n, 311 Ga. App. 371, 371 n.1 (715 SE2d 775) (2011). The plaintiffs’ failure to
file an application for discretionary appeal deprives us of jurisdiction over this direct
appeal, which is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          12/07/2016
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.